NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  17-NOV-2022
                                                  07:57 AM
                                                  Dkt. 15 OGMD
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI I


                   GANG CHEN, Plaintiff-Appellee, v.
             HAWAIIAN RIVERBEND, LLC, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                       (CASE NO. 3CC16100043K)


               ORDER GRANTING MOTION TO DISMISS APPEAL
      (By:   Hiraoka, Presiding Judge, McCullen and Chan, JJ.)
             Upon consideration of Plaintiff-Appellee Gang Chen's
Motion to Dismiss Appeal, filed on October 27, 2022, the papers
in support, the record, and there being no opposition, it appears
that this Court lacks appellate jurisdiction over Defendant-
Appellant Hawaiian Riverbend, LLC's (Appellant)1 appeal from the
Circuit Court of the Third Circuit's (circuit court) "Order
Denying Michael Miroyan's Motion to Disqualify and Recuse Judge
Robert D.S. Kim," filed on August 9, 2022 (Denial Order), as the
circuit court has not entered a final, appealable order or
judgment.    See Hawaii Revised Statutes (HRS) § 641-1(a) (2016);
Hawai i Rules of Civil Procedure Rules 54(b), 58; Jenkins v.




      1
        This appeal was filed by Michael Miroyan, purportedly on Appellant's
behalf; however, Miroyan is not an attorney, and Appellant is unrepresented in
this appeal. Miroyan is cautioned that it is "unlawful for any person . . .
to engage in or attempt to engage in or to offer to engage in the practice of
law, or to do or attempt to do or offer to do any act constituting the
practice of law," HRS § 605-14 (2016), and Appellant is cautioned that
"corporations and other entities must be represented by an attorney" licensed
to practice in the State of Hawai i. Alexander & Baldwin, LLC v. Armitage,
151 Hawai i 37, 52, 508 P.3d 832, 847 (2022).
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

Cades Schutte Fleming & Wright, 76 Hawai i 115, 119, 869 P.2d
1334, 1338 (1994).
             Further, the Denial Order is not independently
appealable under the collateral-order doctrine, the Forgay 2
doctrine, or HRS § 641-1(b).         See Greer v. Baker, 137 Hawai i
249, 253, 369 P.3d 832, 836 (2016) (setting forth the
requirements for appealability under the collateral-order
doctrine and the Forgay doctrine); HRS § 641-1(b) (specifying
requirements for leave to file interlocutory appeal); see also
Fernandes v. D. Napua Law, No. CAAP-XX-XXXXXXX, 2018 WL 4784076,
at *2 (App. Oct. 4, 2018) (Order).
             Therefore, IT IS HEREBY ORDERED that the motion is
granted and the appeal is dismissed for lack of appellate
jurisdiction.
             DATED:    Honolulu, Hawai i, November 17, 2022.

                                           /s/ Keith K. Hiraoka
                                           Presiding Judge

                                           /s/ Sonja M.P. McCullen
                                           Associate Judge

                                           /s/ Derrick H.M. Chan
                                           Associate Judge




     2
         Forgay v. Conrad, 47 U.S. 201 (1848).

                                       2